 Case 2:20-cv-00348-JRG Document 13 Filed 01/20/21 Page 1 of 3 PageID #: 32




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

                                                   §
 LONGHORN HD LLC,                                  §    Case No. 2:20-cv-00348-JRG
                                                   §
                            Plaintiff,             §    JURY TRIAL DEMANDED
                                                   §
            v.                                     §
                                                   §
 TREND MICRO INC.                                  §
                                                   §
                            Defendant.             §
                                                   §

       AGREED MOTION FOR EXTENSION OF TIME TO MOVE, ANSWER OR
            OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT

       Plaintiff Longhorn HD LLC (“LHD” or “Plaintiff”) and Defendant Trend Micro Inc.

(“Trend Micro” or “Defendant”) submit this unopposed motion to extend Defendant’s time to

move, answer or otherwise respond to the Complaint.

       The parties move the Court for an extension of fourteen (14) days to February 5, 2021. The

current extension expires January 22, 2021. The parties are engaged in negotiations that could

ultimately resolve the case, and as such, believe an extension will assist in preserving judicial and

party resources.

       WHEREFORE, the parties respectfully request that the time in which Defendant is required

to move, answer or otherwise respond to Plaintiff’s Complaint for Patent Infringement be extended

up to and including February 5, 2021.

Dated: January 20, 2021                       Respectfully submitted,

                                              /s/ Vincent J. Rubino, III
                                              Alfred R. Fabricant
                                              NY Bar No. 2219392
                                              Email: ffabricant@fabricantllp.com
                                              Peter Lambrianakos
                                              NY Bar No. 2894392
Case 2:20-cv-00348-JRG Document 13 Filed 01/20/21 Page 2 of 3 PageID #: 33




                                  Email: plambrianakos@fabricantllp.com
                                  Vincent J. Rubino, III
                                  NY Bar No. 4557435
                                  Email: vrubino@fabricantllp.com
                                  FABRICANT LLP
                                  411 Theodore Fremd Road, Suite 206 South
                                  Rye, NY 10169
                                  Telephone: (212) 257-5797
                                  Facsimile: (212) 257-5796

                                  John Andrew Rubino
                                  NY Bar No. 5020797
                                  Email: jarubino@rubinoip.com
                                  RUBINO LAW LLC
                                  830 Morris Turnpike
                                  Short Hills, NJ, 07078
                                  Telephone: (973) 535-0920
                                  Facsimile: (973) 535-0921

                                  Justin Kurt Truelove
                                  Texas Bar No. 24013653
                                  Email: kurt@truelovelawfirm.com
                                  TRUELOVE LAW FIRM, PLLC
                                  100 West Houston
                                  Marshall, Texas 75670
                                  Telephone: (903) 938-8321
                                  Facsimile: (903) 215-8510

                                  ATTORNEYS FOR PLAINTIFF
                                  LONGHORN HD LLC




                                    2
 Case 2:20-cv-00348-JRG Document 13 Filed 01/20/21 Page 3 of 3 PageID #: 34




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have

consented to electronic services are being served with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(a)(3) on this the 20th day of January, 2021.


                                            /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III


                          CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that in accordance with Local Rule CV-7(h), counsel

for Longhorn conferred with counsel for Trend Micro, who had not yet appeared in this action,

and the parties agreed to an extension of Trend Micro’s time to answer to February 5, 2021.


                                            /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III




                                               3
